     Case 8:20-cv-00066-SB-JDE Document 46 Filed 01/15/21 Page 1 of 2 Page ID #:304


                                                                 January 15, 2021
1
                                                                     VPC
2

3

4
                               UNITED STATES DISTRICT COURT
5

6                         CENTRAL DISTRICT OF CALIFORNIA
7
     AIRFREIGHT.COM, a Delaware                  Case No.: 8:20-cv-00066-SB-JDE
8    corporation,
9                 Plaintiff,                     ORDER TO SHOW CAUSE RE:
10                                               DISMISSAL
     vs.
11

12

13    TIMOTHY MERRICK, an
14
      individual and doing business as
      World Service Bulletins; JUSTIN
15    PEROLI, an individual; JOETTE
16    PEROLI, an individual; GROUND
      AIR EXPEDITE LOGISTICS, LLC,
17
      an Ohio limited liability company;
18    ARI GOLDSTEIN, an individual;
      NIMAX CONSULTING LLC, an
19
      Ohio limited liability company; and
20    DOES 1-30, inclusive,
21                Defendants.
22

23         The parties filed a notice of settlement on January 14, 2021.
24
           IT IS HEREBY ORDERED that the parties are to show cause why the
25
     action should not be dismissed with prejudice on March 19, 2021 at 8:30 a.m. If
26
     the parties file a proposed order to dismiss the entire action with prejudice by
27
     March 12, 2021, the OSC shall be taken off calendar without further notice.
28
     Case 8:20-cv-00066-SB-JDE Document 46 Filed 01/15/21 Page 2 of 2 Page ID #:305



1
     Otherwise, the parties shall appear at the OSC hearing, and the Court shall set a
2
     trial date.
3
            IT IS FURTHER ORDERED that all other hearings and deadlines are
4
     vacated.
5

6
     DATED: January 15, 2021                    _______________________________
7
                                                     Stanley Blumenfeld, Jr.
8                                                   United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
